         Case 4:20-cv-00510-JEO Document 1 Filed 04/15/20 Page 1 of 7                    FILED
                                                                                2020 Apr-16 AM 10:55
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                               MIDDLE DIVISION

                                    CASE NO.:


PATRICK WALSH,                  )
Individually,                   )
                                )
ALEXANDRA WALSH,                )
Individually,                   )
                                )
       Plaintiffs,              )
v.                              )
                                )
CHUBB, a Corporate Defendant,   )
                                )
PACIFIC INDEMNITY               )
COMPANY, a Corporate            )
Defendant,                      )
                                )
LISA DARR, Individually and     )
As Agent of CHUBB,              )
                                )
JONATHAN BEAUCHAMP, as          )
Agent of CHUBB,                 )
                                )
GEORGE CLARK, Individually      )
And as Agent of PACIFIC,        )
                                )
       Defendants.              )
___________________________________/


                              NOTICE OF REMOVAL

      Defendants identified as CHUBB, a corporate defendant, PACIFIC INDEMNITY

COMPANY,      a   corporate   defendant,   LISA   DARR,   individually,   JONATHAN

BEAUCAHMP, as Agent of Chubb, and GEORGE CLARK, individually and as Agent of

Pacific, jointly, with consent of each named Defendant, each of whom are represented

by undersigned counsel, and pursuant to 28 U.S.C. §1441 et seq., hereby remove this
                                           1
            Case 4:20-cv-00510-JEO Document 1 Filed 04/15/20 Page 2 of 7



action pending in the Sixteenth Judicial Circuit, Etowah County, Alabama, styled Patrick

Walsh, individually, and Alexandra Walsh, individually v. Chubb, a Corporate defendant,

Pacific Indemnity Company, a corporate defendant, Lisa Darr, individually and as agent

of Chubb, Jonathan Beauchamp, as agent of Chubb, George Clark, individually and as

Agent of Pacific, and Fictitious Defendants #1 to #2, Case No.: 31-CV-2020-900204.00,

to the United States District Court for the Northern District of Alabama, Middle Division,

and states:



                             TIMELY NOTICE OF REMOVAL

       1.      Plaintiffs, Patrick Walsh and Alexandra Walsh, filed suit in the Sixteenth

Judicial Circuit in Etowah County, Alabama, on March 26, 2020. On March 30, 2020,

the Summons and Complaint were served upon the entity identified as CHUBB.

Defendants, LISA DARR, and JONATHAN BEAUCHAMP were also served by certified

mail on or about March 30, 2020. This removal is being timely filed within thirty (30)

days of service upon the first Defendants.

       2.      This is a civil action being brought against the Defendants seeking to

recover damages allegedly resulting from the failure to pay an insurance claim. The

complaint contains the following counts: bad faith, fraud, and negligent training and

supervision.

       3.      There is complete diversity of citizenship between the parties.

       4.      At no time material to this action were Plaintiffs or Defendants citizens of

the same state. In addition, the amount in controversy exceeds $75,000.00. The matter

is also removed within one year of the filing of the lawsuit.
                                              2
            Case 4:20-cv-00510-JEO Document 1 Filed 04/15/20 Page 3 of 7



                                         VENUE

       5.      Venue is proper in the United States for the Northern District of Alabama,

Middle Division, because the state court action originated in Etowah County, Alabama.




                                        JURISDICTION

        6. Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1332 because the

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between citizens of different States.




                              DIVERSITY OF CITIZENSHIP

       7.         At the time this action was commenced, at the present time, and at all

times material to this action, Plaintiffs were, and are, citizens of Alabama, residing in

Etowah County, Alabama. Therefore, Plaintiffs are citizens of Alabama.

       8.      At the time this action was commenced, at the present time, and at all

times material to this action, the Defendant identified as CHUBB is incorrectly identified

in the Complaint as a proper legal entity. The correct named Defendant, Chubb Group

Holdings, Inc., was, and is, a foreign corporation organized and existing under the laws

of the State of Delaware, with its principal place of business located in New Jersey.


                                            3
            Case 4:20-cv-00510-JEO Document 1 Filed 04/15/20 Page 4 of 7



Accordingly, the entity incorrectly identified as CHUBB, but properly named as Chubb

Group Holdings, Inc. is a citizen of Delaware and New Jersey for purposes of

determining diversity under 28 U.S.C. §1332(c)(1).

       9.      At the time this action was commenced, at the present time, and at all

times material to this action, the Defendant identified as PACIFIC INDEMNITY

COMPANY was, and is, a foreign corporation organized and existing under the laws of

the State of Wisconsin, with its principal place of business located in New Jersey, and is

authorized to issue insurance policies in the State of Alabama. Accordingly, PACIFIC

INDEMNITY COMPANY is a citizen of Wisconsin and New Jersey for purposes of

determining diversity under 28 U.S.C. §1332(c)(1).

       10.     At the time this action was commenced, at the present time, and at all

times material to this action, the individual Defendant LISA DARR, resided in

Edwardsville, Illinois. Therefore, LISA DARR is a citizen of Illinois.

       11.     At the time this action was commenced, at the present time, and at all

times material to this action, the individual Defendant JONATHAN BEAUCHAMP,

resided in Phoenix, Arizona.      Therefore, JONATHAN BEAUCHAMP is a citizen of

Arizona.




                                             4
          Case 4:20-cv-00510-JEO Document 1 Filed 04/15/20 Page 5 of 7



        12.   At the time this action was commenced, at the present time, and at all

times material to this action, the individual Defendant GEORGE CLARK, resided in

Suwanee, Georgia. Therefore, GEORGE CLARK is a citizen of Georgia.

        13.   Each Defendant, separately and severally, consents to the removal of this

action by and through their represented and undersigned counsel.

        14.   As such, complete diversity exists between the parties in accordance with

28 U.S.C. §1332.

        15.   At no time were Plaintiff and Defendant citizens of the same state for

purposes of this removal.




                              AMOUNT IN CONTROVERSY

        16.   Plaintiff sued Defendant for bad faith failure to pay a claim, fraud, and

negligent training and supervision, for the alleged wrongful failure to pay for an insurance

loss.

        17.   Plaintiffs’ state court Complaint alleges compensatory damages in the

amount of $605,000, and punitive damages in the approximate amount of $6,055,000.

(See, Complaint, Exhibit A, at p. 14 of 18) Accordingly, the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.


                                             5
          Case 4:20-cv-00510-JEO Document 1 Filed 04/15/20 Page 6 of 7



                                          CONCLUSION

       18.    Defendants, through their undersigned counsel, remove this case to the

United States District Court for the Northern District of Alabama.

       19.    Defendant demands a trial by jury on all issues so triable.

       20.    Promptly after filing this notice of removal, Defendants will give written

notice to all adverse parties, and will file a copy of this notice with the clerk of the State

court pursuant to 28 U.S.C. §1446(d).

       21.    28 U.S.C. §1446(a) requires Defendants to file copies of all process,

pleadings, and orders served upon it. Those documents are attached hereto along with

the docket sheet. (See, Exhibit B)

       WHEREFORE, Defendants respectfully request this Honorable Court exercise

jurisdiction over this matter.

                                       Respectfully submitted by counsel for all
                                       Defendants,



                                       /s/ Michael A. Montgomery _________
                                       MICHAEL A MONTGOMERY, ESQ.
                                       BUTLER WEIHMULLER KATZ CRAIG LLP
                                       mmontgomery@butler.legal
                                       Secondary: tmarksman@butler.legal
                                       400 N. Ashley Drive, Suite 2300
                                       Tampa, Florida 33602
                                       Telephone: (813) 281-1900
                                       Facsimile: (813) 281-0900


                                              6
         Case 4:20-cv-00510-JEO Document 1 Filed 04/15/20 Page 7 of 7



                                     And


                                     /s/ David A. Lee_________________
                                     DAVID A. LEE, ESQ.
                                     Parsons, Lee & Juliano, P.C.
                                     dlee@pljpc.com
                                     600 Vestavia Parkway, Suite 300
                                     Birmingham, AL 35216
                                     Tel: 205.326.6600
                                     Fax: 205.324.7097




                              CERTIFICATE OF SERVICE
      I certify that on April 15, 2020, I presented the foregoing to the Clerk of the Court

for filing and uploading to the CM/ECF system. I further certify that a true and correct

copy of the foregoing has been furnished this day via Electronic Mail to:


      Trenton R. Garmon, Esq.
      Trenton Garmon & Associates
      2024 3rd Avenue North
      Birmingham, Alabama 35203
      Email: trent@trentongarmon.legal



                                           /s/ Michael A. Montgomery_________
                                           MICHAEL A MONTGOMERY, ESQ.




                                             7
